Order entered October 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00575-CV

                              FELIPE CARDONA, Appellant

                                             V.

                  SIMMONS ESTATE HOMES I, LP, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-05101-F

                                           ORDER
       We GRANT appellant’s October 29, 2014 motion for a second extension of time to file

brief and ORDER the brief be filed no later than December 1, 2014. No further extensions will

be granted absent exigent circumstances.


                                                    /s/   ADA BROWN
                                                          JUSTICE